t c memo united_states tax_court charles k breland jr petitioner v commissioner of internal revenue respondent yvonne s breland petitioner v commissioner of internal revenue respondent docket nos filed date john h adams for petitioner charles k breland jr robert m galloway for petitioner yvonne s breland edwin b cleverdon and horace crump for respondent memorandum findings_of_fact and opinion pugh judge in separate notices of deficiency issued to petitioners dated date respondent determined a deficiency of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure for the tax_year after concessions the issue for decision is the amount of long-term_capital_loss that petitioners are entitled to deduct following the foreclosure of the mortgage on their property on dauphin island in alabama in findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference petitioners were residents of alabama when they timely filed their petitions unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioners conceded adjustments to their schedule c profit or loss from business of dollar_figure and dollar_figure the parties stipulated that petitioners are entitled to deduct dollar_figure in long-term_capital_loss related to a property referred to as shs mdeverywhere respondent conceded that petitioners properly deducted dollar_figure in capital_loss related to breland family llc and are not liable for accuracy-related_penalties for i petitioners’ real_estate transactions before petitioners owned a shopping center in alabama called jubilee pointe on date they sold jubilee pointe for dollar_figure and deposited the proceeds with an intermediary they used part of the proceeds to purchase three properties a property in daphne alabama for dollar_figure beachfront property in pensacola florida called lot for dollar_figure and of the grand bay property in mobile alabama for dollar_figure in petitioners filed a form_8824 like-kind_exchanges with their form_1040 u s individual_income_tax_return treating these transactions as eligible for deferred recognition of gain under sec_1031 petitioners’ federal_income_tax return was not adjusted or audited by respondent on their form_8824 petitioners reported carrying over a basis of dollar_figure from jubilee pointe to the three properties they distributed their reported basis in jubilee pointe among the three properties proportionately according to their fair market values as relevant here petitioners report that they petitioners purchased the whole grand bay property for dollar_figure petitioners reported a carryover_basis of dollar_figure on their form_8824 but mark hieronymus petitioners’ accountant testified that petitioners carried over dollar_figure in basis from jubilee pointe this difference does not affect our decision allocated dollar_figure of their carryover_basis to lot they then increased that basis by dollar_figure for assumed_liabilities and decreased it by dollar_figure for satisfied liabilities resulting in a reported adjusted_basis in lot of dollar_figure on date petitioners sold lot for dollar_figure and deposited the proceeds with an intermediary they subsequently purchased two properties--a lot on dauphin island dauphin island for dollar_figure million and a property on wilmer road in grand bay for dollar_figure petitioners filed a form_8824 for treating these transactions as like-kind_exchanges petitioners allocated dollar_figure of their basis in lot to dauphin island and the remaining dollar_figure to the wilmer road property after taking into account increases of dollar_figure and dollar_figure respectively for liabilities assumed and cash contributed and a decrease of dollar_figure for liabilities satisfied in the sale of lot petitioners reported an adjusted_basis in dauphin island of dollar_figure on date petitioners purchased a second property on dauphin island dauphin island for dollar_figure they financed the purchase of dauphin island with a recourse mortgage loan from whitney bank for dollar_figure in his posttrial briefs respondent agrees that petitioners’ adjusted_basis in dauphin island was at least dollar_figure petitioners refinanced dauphin island in the same loan agreement so the loan was secured_by both dauphin island properties ii foreclosure and bankruptcy on date petitioners defaulted on the loan secured_by the dauphin island properties the principal balance on the loan was dollar_figure when they defaulted later that day whitney bank foreclosed on the loan and held a foreclosure sale the foreclosure deed provided that in the case of default on the mortgage loan whitney national bank is authorized and empowered by the mortgage to sell the property described therein to the highest bidder for cash at public outcry at the front door of the courthouse of mobile county alabama after giving notice of the time place and terms of sale by publication once a week for three consecutive weeks in a newspaper of general circulation published in mobile county alabama the foreclosure deed went on to authorize whitney bank to execute for and in the name of the mortgagor a good and sufficient deed conveying the property described in the mortgage to the purchaser whitney bank was the highest bidder purchasing the dauphin island properties for dollar_figure on date petitioners filed for chapter bankruptcy protection in the southern district of alabama and whitney bank filed a proof_of_claim for dollar_figure petitioners filed a joint form_1040 for january through march and their bankruptcy_estate filed an income_tax return for date through the end of the calendar_year petitioners initially reported that the dauphin island properties were sold at foreclosure for dollar_figure--close to the full principal balance on their mortgage loan--and reported a capital_loss of dollar_figure on date petitioners filed a form 1040x amended u s individual_income_tax_return for that reduced the sale price of the dauphin island properties to dollar_figure the bid price paid_by whitney bank and reported an increased capital_loss of dollar_figure opinion i burden_of_proof ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not satisfied the requirements under sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue petitioners amended their tax_return at least twice before the amendments made in those form sec_1040x are not relevant here ii capital_loss capital_loss is the excess of the taxpayer’s adjusted_basis in a capital_asset over the amount_realized in the sale or disposition of that capital_asset sec_1001 see also sec_1222 therefore the amount of petitioners’ deductible capital_loss depends on the amount they realized on the foreclosure sale of the dauphin island properties and their aggregate adjusted_basis in those properties a amount_realized the amount_realized from the sale or disposition of property equals the amount of money plus the fair_market_value of property received sec_1001 ordinarily the amount a taxpayer realizes from the sale or disposition of property includes the amount of any liabilities from which the taxpayer is relieved as a result of that transaction sec_1_1001-2 income_tax regs we apply this general_rule in the case of nonrecourse debt--the amount_realized includes all remaining debt in excess of the sale proceeds 461_us_300 simonsen v commissioner 150_tc_201 111_tc_243 because this debt is recourse however the amount_realized from the transfer of the property is the fair_market_value of the property frazier v commissioner t c pincite in addition t he amount_realized on a sale or other_disposition of property that secures a recourse_liability does not include amounts that are or would be if realized and recognized income from the discharge_of_indebtedness under sec_61 sec_1_1001-2 income_tax regs see also frazier v commissioner t c pincite 99_tc_197 aff’d 29_f3d_630 9th cir to determine petitioners’ tax_liability we then must answer two questions regarding their loan what was the fair_market_value of the property transferred by the foreclosure and what happened to the remaining loan balance and as to the remaining loan balance the regulation contemplates two possibilities-- a the entire loan was extinguished so petitioners have income_from_discharge_of_indebtedness to the extent the loan exceeded the property’s fair_market_value or b the loan was not extinguished so petitioners later may have discharge_of_indebtedness income to the extent that the loan is not repaid in full see aizawa v commissioner t c pincite typically the fair_market_value of property is the price at which the property would change hands between a willing buyer and willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts 411_us_546 respondent contends that the bid price for the dauphin island properties at foreclosure does not meet our typical definition of fair_market_value the properties did not change hands between a willing buyer and willing seller because petitioners were compelled to sell see frazier v commissioner t c pincite however in the case of mortgaged property sold at a foreclosure sale we presume fair_market_value to be the bid price absent clear_and_convincing evidence to the contrary sec_1_166-6 income_tax regs see frazier v commissioner t c pincite citing cmty bank v 79_tc_789 aff’d 819_f2d_940 9th cir see also aizawa v commissioner t c pincite it cannot be gainsaid that the property was sold for dollar_figure an amount which we have no reason to conclude did not represent the fair_market_value of the property and that petitioners received by way of a reduction in the judgment of foreclosure that amount and nothing more respondent points out that neither petitioners nor whitney bank obtained an objective appraisal of the dauphin island properties in connection with the foreclosure sale but in the absence of an appraisal or other reliable evidence of fair_market_value no clear_and_convincing proof overrides the presumption that whitney bank’s bid price was the fair_market_value therefore we conclude that the fair_market_value at the time of the foreclosure sale was the dollar_figure whitney bank bid price respondent further contends that if the amount_realized was the bid price petitioners would have recognized discharge_of_indebtedness income under sec_61 or reduced their tax_attributes under sec_108 because petitioners did not recognize sec_61 income or reduce their tax_attributes respondent argues the amount_realized could not have been the bid price petitioners argue that the discharge_of_indebtedness argument was new they also maintain that it is not relevant because petitioners were in a chapter bankruptcy proceeding and in that proceeding whitney bank was paid in full we do not have before us the record of the bankruptcy proceeding but we may take judicial_notice of filings in a bankruptcy proceeding see eg 135_tc_166 n bunch v commissioner tcmemo_2014_177 at n powers v commissioner tcmemo_2013_134 at n taking judicial_notice of the bankruptcy court’s proceedings docket entries relating to the proceedings and the underlying documents jeffries v commissioner tcmemo_2010_172 wl at pitts v commissioner tcmemo_2010_101 wl at we take notice that whitney bank filed a proof_of_claim in the bankruptcy proceeding while the parties stipulated that the debt was recourse neither party addressed whether the loan was extinguished the preponderance_of_the_evidence suggests that the balance of the recourse loan survived the foreclosure sale there is no evidence that whitney bank forgave the balance of the mortgage loan as part of the foreclosure sale or issued to petitioners a form 1099-c cancellation of debt the foreclosure deed merely provides that whitney bank was empowered to sell the dauphin island properties for cash not that the sale was in satisfaction of the entire loan the fact that whitney bank filed a proof_of_claim in petitioners’ bankruptcy proceedings supports that conclusion therefore we conclude that petitioners realized dollar_figure from the sale of the dauphin island properties at foreclosure b adjusted_basis generally a taxpayer’s basis in a property is the cost of that property sec_1012 when property is acquired through a like-kind_exchange under sec_1031 the taxpayer’s basis in the property acquired carries over from his basis in the property exchanged sec_1031 the basis is increased by the amount of any gain realized on the exchange and by any liabilities assumed and is decreased by the amount of money received by the taxpayer and any loss realized on the exchange id sec_1_1031_d_-1 sec_1_1031_j_-1 regarding multiple properties income_tax regs any liabilities of the taxpayer assumed by another party in consideration for the exchange are considered money received by the taxpayer sec_1031 sec_1_1031_d_-2 income_tax regs when multiple properties are received in a like-kind_exchange the basis carried over is allocated among the properties proportionately according to their fair market values sec_1 j - c income_tax regs respondent does not dispute that petitioners paid dollar_figure in cash and borrowed dollar_figure for their acquisition of dauphin island or that their cost_basis in dauphin island was dollar_figure respondent contends that petitioners have not substantiated their dollar_figure basis in dauphin island carried over from jubilee pointe through two successive like-kind_exchanges the only evidence of petitioners’ basis in jubilee pointe is an excerpt of a depreciation schedule from petitioners’ form_1040 they did not offer a settlement statement or deed but taxpayers cannot rely on tax returns to substantiate a tax item see 71_tc_633 the parties’ stipulation also expressly noted that the return was not audited thus this is not a situation where respondent has already reviewed the underlying transaction we conclude that petitioners have not adequately substantiated their basis in jubilee pointe or in turn the basis that they carried over to dauphin island therefore petitioners’ basis in dauphin island is dollar_figure consisting of the cash they spent and the indebtedness they incurred in purchasing the property less the liabilities satisfied as part of the transaction along with their dollar_figure basis in dauphin island their aggregate basis in the dauphin island properties at the time of the foreclosure sale was dollar_figure because petitioners realized dollar_figure from the sale of the dauphin island properties at foreclosure and their basis in the properties was dollar_figure we therefore conclude that petitioners’ resulting long-term_capital_loss is dollar_figure we have considered all of the arguments made by the parties and to the extent they are not addressed above we find them to be moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
